 


109 HR 1737 IH: HRIFA Improvement Act of 2005
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1737 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Meek of Florida (for himself, Mr. Towns, Mr. Hastings of Florida, Mr. Jackson of Illinois, Mr. Conyers, Ms. Kilpatrick of Michigan, Mr. Serrano, Mr. Owens, Mr. Cummings, Mr. Rush, Mr. Lynch, Mr. Weiner, Mr. Kucinich, Mr. Bishop of Georgia, Mr. Meeks of New York, Ms. Wasserman Schultz, Mr. Engel, Ms. Lee, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Haitian Refugee Immigration Fairness Act of 1998 to benefit individuals who were children when such Act was enacted. 
 
 
1.Short titleThis Act may be cited as the HRIFA Improvement Act of 2005. 
2.Determinations with respect to children under the Haitian and Immigrant Fairness Act of 1998 Section 902(d) of the Haitian Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended by adding at the end the following: 
 
(3)Determinations with respect to children 
(A)Use of application filing dateDeterminations made under this subsection as to whether an individual is a child of a parent shall be made using the age and status of the individual on the date of the enactment of this section. 
(B)Application submission by parentNotwithstanding paragraph (1)(C), an application under this subsection filed based on status as a child may be filed for the benefit of such child by a parent or guardian of the child, if the child is physically present in the United States on such filing date.. 
3.New applications and motions to reopen 
(a)New applicationsNotwithstanding section 902(a)(1)(A) of the Haitian and Immigrant Fairness Act of 1998, an alien who is eligible for adjustment of status under such Act, as amended by section 2 of this Act, may submit an application for adjustment of status under such Act not later than the later of— 
(1)2 years after the date of the enactment of this Act; and 
(2)1 year after the date on which final regulations implementing this Act are promulgated. 
(b)Motions to reopenThe Secretary of Homeland Security shall establish procedures for the reopening and reconsideration of applications for adjustment of status under the Haitian Refugee Immigration Fairness Act of 1998 that are affected by the amendments under section 2 of this Act. 
(c)Relationship of application to certain ordersSection 902(a)(3) of the Haitian and Immigrant Fairness Act of 1998 shall apply to an alien present in the United States who has been ordered excluded, deported, removed, or ordered to depart voluntarily, and who files an application under subsection (a), or a motion under subsection (b), in the same manner as such section 902(a)(3) applied to aliens filing applications for adjustment of status under such Act before April 1, 2000. 
 
